DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The claims are still highly broad (see claim comparison table in the previous NFOA) and amending a phrase stating that the system/method/device “..invokes a function of the wireless telecommunications system” is literally inherent - meaning that the devices must be able to interoperate over the (wireless) network in order for one remote device to communicate with a server at another location.  Knowing full well that you cannot connect two remote computers to each other by plugging them into a cellular network, one skilled understands that “conversion hardware” is required in order to communicate with the cellular network’s protocol, functions, commands, etc.. 
2. Figure #1 below shows a wired Ethernet network between users and a server while figure #2 shows a wirelessly connected network (over cellular).  In figure 2, the examiner shows that “conversion H/W” is needed to allow the Ethernet data/protocol to essentially be “carried” by the cellular protocol.   The Ethernet communications is oblivious to the fact that it is being sent over the cellular network since the conversion H/W is used to support any/all cellular protocol requirements, commands, procedures, functions, etc..   Put another way, one cannot simply connect the User and Server Ethernet hardware to the cellular network hardware and expect the two to communicate.

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

The examiner is putting forth that the conversion H/W must be able to “invoke” the function(s) of the wireless network, otherwise the user/server is using Ethernet protocol and the wireless network is using cellular/GSM/CDMA/etc..
In looking at the prior art, they make reference to a remote device (telemetry unit, etc.) communicating with another remote device (server) over wireless network(s) such as GSM, etc..  In order for that connection to operate, there must inherently be hardware involved that “invokes the functions of the wireless network” so that the two can communicate.    Figure 3 shows this concept where the phone/device must convert the Telemetry Application’s data into a compatible cellular stream and invoke any/all wireless network functions/protocols so that the telemetry data is correctly transmitted to the server for processing.

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Figure 3 shows that the Telemetry application believes that it is directly connected to the server while in reality it’s data is being converted and carried by the cellular network protocol.   The phone/SIM must be able to support any/all functions, commands, protcols, etc. that are required in order to connect to the celluar network.  
3.  The examiner has modified his rejection to address the amendment and makes it FINAL.
4.  The examiner notes that the applicant is merely adding broad concepts that do not any novel technical content.  Since the claims are so broadly written, the examiner has not identified any allowable subject matter.
He invites the applicant to amend the claims with further technical content (perhaps using the previously allowed parent’s claims as a template) and then suggest slight differences to those previously allowed claims in order for something allowable to be indentified.  The examiner is availble for an interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 7, 12-13  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaDue and further in view of Guthery and the Applicant’s Admitted Prior Art (AAPA).
As per claims 1, 7  teaches a mobile station, to operate in a wireless telecommunications system (See Fig. 1b, #100 mobile station communicates with Cellular Network via BTS #101, via RS #220 or via Inmarsat #114.  See C1, L15-57 for overview), comprising: 
a device to collect telemetry application data (Abstract teaches sending “application specific messages over cellular radio system” and C1, L60 to C2, L33 teaches a wireless/mobile device that can send data to the network wherein the “data” is interpreted as telemetry data such as “..home arrest….keep away monitoing, medical alert services….remote sensor monitoring, utility meter reading and other such devices..”); 
(19)   In FIG. 4, a preferred CCAD-RAAM MSC data analysis procedure is illustrated. The CCAD-RAAM terminal or communicator 100 transmits a packet 103 that contains one to four H-words and is received by the base site antenna 101 and base site 102, relayed to the serving MSC interface 144, and the data is analyzed 145. (C14, L17-22)
Normally, any received data is not construed as application specific messaging that arrives to the HLR as a result of a two way paging message, a fleet management message, a continuous electronic monitoring message used for home arrest, or a stationary communicator message that contains system status information such as electrical meter reading or security system reading 228 for example. (C15, L8-14)

a mobile equipment communicably interfaced with the device and enabled to communicate with a remote location via the wireless telecommunications system (C1, L60 to C2, L33 teaches the mobile device having the abilty to communiate with a remote location by sending/receiving data via the network shown in Fig. 1b); 
a subscriber identity module (SIM) coupled with the mobile equipment (inherent for GSM/cellular network user devices), 
Still other two way paging and two way short messaging methods utilize cellular wireless operations standards broadly known as Personal Communications Systems (PCS), Global System for Mobile (GSM), DCT-1800, DCT-1900, 900 Mhz GSM, and Enhanced Specialized Mobile Radio (ESMR).   (C1, L25-34)

cause the mobile equipment to transmit the telemetry application data to the remote location via the wireless telecommunications system.   (See previous – telemetry data is sent to a remote location for analysis, etc.)
But is silent on having a telemetry application implemented thereon, wherein the telemetry application is a machine to machine application (M2M), the telemetry application to receive the telemetry application data from the device via the mobile equipment, wherein the telemetry application further encodes the telemetry application data;
and wherein the M2M application that transmits data is coded in accordance with functions of the wireless telecommunications network thereby invoking a function in the wireless telecommunications system
	LaDue does not elaborate on where the telemetry application is stored nor machine to machine data application(s).  The examiner notes that a SIM card is merely a generic processor/computer that can store user data, programs, etc. AND that the applications LaDue puts forth may/might be machine/phone to machine.
At least Guthery (6,963,740 – See IDS) teaches that a SIM card is a small computer and contains at least data and applications (C3, L25-47) and is coded in accordance with functions of the wireless telecommunications network (Below teaches that the SIM provides various “functions” between the user/phone and GSM network operator, such as authenticating and services the user is entitled to, etc., which reads on the limitation of the SIM being programmed with “functions” to support the mobile device communicating with the wireless network (ie. “..wherein the M2M application that transmits data is coded in accordance with functions of the wireless telecommunications network thereby invoking a function in the wireless telecommunications system”).  Figure 1 shows the SIM connecting to the Mobile (ME) which interfaces to the wireless/cellular network and “invokes function(s)” in the wireless network to a) connect and b) transmit/receive data – Figure 2 shows the mobile connecting to remote data/servers #50 via wireless network #30:
	The SIM card is a specific instance of a smart card or security/trust token for secure wireless communication networks, i.e., in this instance for the GSM network. Other representative examples of smart cards for secure wireless communication networks include the Universal Identity Module (UIM), the Removable User Identity Module (R-UIM), and the UMTS Subscriber Identity Module (USIM). The SIM represents the subscription contract between a specific subscriber (network user) and the GSM network operator, i.e., providing the means for authenticating the subscriber for network access and identifying GSM network services to which the subscriber is entitled, i.e., the SIM card is the subscriber's identity in the context of the GSM network. The SIM card is portable to any GSM terminal, thereby providing the subscriber with an unprecedented degree of personal mobility.  
The SIM card is in fact a small computer, containing a standardized operating system (JavaCard.TM. is implemented in the SIM card; Smart Card for Windows and Multos.TM. are other standardized operating systems for smart cards) and system files, RAM and flash memory (for storage of data and applications), a microprocessor, and typically a cryptographic co-processor. The GSM network operator controls the distribution and the stored content, e.g., data, applications, of the SIM card. Stored on SIM cards configured for GSM networks are subscription and security-related data, e.g., a subscriber number (International Mobile Subscriber Identity (IMSI)) that uniquely identifies the subscriber, a network operator-assigned subscriber-specific call number (MSISDN), i.e., the subscriber's `phone number` in the GSM network, the subscriber key and cryptographic algorithms for authentication of the subscriber and encryption of subscriber communications (specified by the GSM network operator), and subscriber personal data, e.g., the subscriber's password or personal identity number (PIN) for accessing the SIM card, personal telephone directory, call charging information, a log of recently-dialed numbers, short text messages (for use with SMS (Short Message Service)), and a personalized subscriber services portfolio, i.e., applications. 
Also embedded in the SIM card is a SIM Application Toolkit (STK). The STK provides the functional capability, inter alia, to allow the subscriber to access and use embedded applications via the user interface of the GSM terminal, and to modify the menu structure of the GSM terminal in conjunction with the use of such applications. The STK also allows the GSM network operator to download new data and/or applications to the SIM card to implement new services for the subscriber.  (C3, L9-57)
	The examiner notes that Jovellana, pertinent but not cited (5,767,790, See IDS) teaches at least a utility meter reading transmission system that can be read by a person and/or the the data can be transmitted via celluar network (C1, L12-27), hence the design provides for the device to “invoke a function in the wireless telecommunications system” since the device/server communicate over the cellular network and must inherently support some/all of the cellular protocol functions to send the data – see figure 1 MODEM and TELEPHONE NETWORK which connects the Automatic Meter Reading (telemetry) device #20 to the network and ultimately to another computer.  Some type of application must inherently be resident on the meter in order to a) capture the data, b) store the data and c) know when to send the data (which reads on a similar device/design as that found above).   These can be viewed also as machine to machine data application(s).  
A number of utility companies have utilized automatic meter reading systems using wireless technology and 900 MHz radio transmitters. A meter can be read while riding in a vehicle while using a hand-held transceiver. A similar system may employ a Cellnet data system employing cellular phone technology. C1, L20-27
Furthermore, see Applicant’s Admitted Prior art which teaches the concepts of telemetry applications being programmed into firmware (eg. SIM, etc.) and the M2M data being encoded for transmission over a wireless telecommunications network. (Para #5), which reads on the device being is “..coded in accordance with functions of the wireless telecommunications network”, ie. wherein the M2M application that transmits data is coded in accordance with functions of the wireless telecommunications network thereby invoking a function in the wireless telecommunications system” – See Para’s 8-9 below).  Note that the AAPA also teaches telemetry applications, M2M communications, use of a wireless/cellular network, reporting to a remote location of the telemetry/measuring data.
[0008] An exemplary telemetry application providing a method for communicating telemetry application data (TAD) over a control channel of a wireless communication network is described in U.S. Patent 5,845,203 to Ladue ('203 Patent). As described in the '203 Patent, TAD from a remote device is encoded in a stream of dialed digits along with a remote feature control request (RFCR). The telemetry application described in the '203 Patent exploits the RFCR to transmit TAD from the remote device to the CMS. The remote device is assigned a Mobile Identification Number (MIN) so that it appears as a roaming cell phone to a local MSC. The local MSC then, acts as the serving MSC for remote device. The area code specified in the assigned MIN is selected so that the CMS functions as the HLR associated with the home MSC for the remote device. The CMS further appears as a service control point (SCP) on the SS7 network to receive the RFCR and TAD automatically forwarded by the serving MSC. 	2 
[0009] This is effected as follows.   An RFCR is placed in the dialed digits stream accompanying a call origination message initiated by the wireless communicator.  Additionally, TAD is also placed in the dialed digits stream. The call origination message and dialed digits stream is transmitted over a control channel to the serving MSC. The serving MSC receives the call origination message and associated dialed digits stream, and detects the RFCR, triggering the serving MSC to forward the dialed digits stream, including the RFCR and the application specific data, over the SS7 network, to the CMS/SCP on the SS7 network.

	At least Geilhufe (US 2002/0193989 – See PTO 892), pertinet but not cited teaches both use of an encoder to encode data between machines AND also machine-to-machine data communications/applications (Para’s #18m #204 to #205 and #207) and he teaches remote control of various devices – figure 1b shows connection via telephone system, hence an interface must be provided between the user’s voice command and the telephone network to convey the voice command to the remote device over the wired/wireless phone network and support any/all protocols/functions required by the telephone network.
It would have been obvious to one skilled in the art at the time of the invention, to modify LaDue, such that it has a telemetry application implemented thereon, wherein the telemetry application is a machine to machine application (M2M), the telemetry application to receive the telemetry application data from the device via the mobile equipment, wherein the telemetry application further encodes the telemetry application dataand wherein the M2M application that transmits data is coded in accordance with functions of the wireless telecommunications network thereby invoking a function in the wireless telecommunications system, to provide the ability to store various programs on the SIM card that are used by the user for sending/receiving of application data that is encoded for machine-to-machine communications and interfaces to AND supports a wireless network communication’s protocols/functions for connectivity to remote device(s).
	

As per claims 2, 8, 13, 22, 24 and 26, the combo teaches claim 1/712/21/23/25, wherein the device to collect telemetry data comprises any one or more of: a remote device that measures information, a telemetry device, a machine to machine (M2M) device and an audio device (LaDue teaches measuring, telemetry and MSM, etc.)
The method provides an efficient and low cost approach to two way paging, certified paging, smart paging, location paging, fleet management, motor vehicle anti-theft, anti fraud protection, home arrest, keep away monitoring, medical alert services, personal protection 911 services, law enforcement personnel management, remote sensor monitoring, utility meter reading, and other such services.  (C2, L25-32)  
Note that the AAPA also teaches at least M2M and telemetry communications between myriad devices.  Geilhufe (pertinent, not cited) includes TV (audio/visual, M2M, etc.).


As per claim 12, See previous rejection of claim 1 which rejects the limitations of claim 12 and also note that LaDue teaches access to the telemetry application, executing the telemetry application, collecting telemetry data and transmitting the telemetry data (see claim 1 rejection above).
	

Claims 21, 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaDue/Guthery/AAPA and further in view of Alperovich
As per claim 21, the rejection of claim 1 (see previous) teaches the claim limitations but is silent on 
wherein the telemetry application further encodes the telemetry application data as a supplementary service message OR calling party number (CPN).
Alperovich et al. US 5,960,356 teaches that a mobile device can transmit application layer messages (ie. telemetry message, etc.) via a USSD message to the network over a control channel:
  As an alternative, the mobile station may transmit an application layer message to inform the serving MSC/VLR 30/40 that the mobile station 100 has either entered or exited the designated home zone 200. Such application layer messages may include a conventional Short Message Service (SMS) or Unstructured Supplementary Service Data (USSD) message communicated over a Stand-alone Dedicated Control Channel (SDCCH). Similarly, the transmitted message includes data representing the designated home zone. An application module 225 associated with the serving MSC/VLR 30/40 then receives the transmitted application layer data, extracts the encapsulated home zone data, and stored at the register (R) 230.  (C5, L65 to C6, L10)
See also pertinent but not cited prior art:
i. Vestergaard (US 2002/0119776) teaches sending supplementary service messages between the user and network (eg. via the control channel):
(Para #69)    "..As known in the art, networks may provide a  number of user selectable supplementary services such as voicemail, call divert and others which a user may select individually.   A messaging path between the handset MSI BTS A, BSC A, MSC A and HLR A is provided for supplementary service messages so that the user of MSI can select them individually.   As known in the art, the user can select supplementary services by operation of the keypad 3, to select service options from a menu displayed on the display 5.."

ii.  Even Havinis et al. US 2002/0077116 teaches support for the network to collect information from the mobile (i.e from the SIM card) whereuopn the mobile sends the information via an USSD message, which reads on the limitation (Para #15 and also the Abstract and Para #38).
   [0015] The present invention is directed to telecommunications systems and methods for requiring a mobile station (MS) to notify the network of the number and/or duration of positionings performed by the MS. A service program or API (Application Program Interface), e.g., JAVA program, which is responsible for collecting information regarding the requests for location information, is either included in a Subscriber Identity Module ( SIM) card, or other memory, of the MS or downloaded to the SIM card in the MS. As a result of performing a location calculation, the API within the MS initiates a mobile originated reporting Short Message Service (SMS) or Unstructured Supplementary Service Data (USSD) message to the serving network, which includes a time stamp of the time and date the positioning request was received, the number and/or duration of the positioning and the final calculated location of the MS. 
It would have been obvious to one skilled in the art at the time of the invention to modify the combination, such that wherein the telemetry application further encodes the telemetry application data as a supplementary service message OR calling party number (CPN), to provide means for the user to send telemetry data via USSD messaging.


As per claim 23, the rejection of claim 1 (see previous) teaches the claim limitations but is silent on 
encoding the telemetry application data as a supplementary service message OR calling party number (CPN).
	Alperovich et al. US 5,960,356 teaches that a mobile device can transmit application layer messages (ie. telemetry message, etc.) via a USSD message to the network over a control channel:
  As an alternative, the mobile station may transmit an application layer message to inform the serving MSC/VLR 30/40 that the mobile station 100 has either entered or exited the designated home zone 200. Such application layer messages may include a conventional Short Message Service (SMS) or Unstructured Supplementary Service Data (USSD) message communicated over a Stand-alone Dedicated Control Channel (SDCCH). Similarly, the transmitted message includes data representing the designated home zone. An application module 225 associated with the serving MSC/VLR 30/40 then receives the transmitted application layer data, extracts the encapsulated home zone data, and stored at the register (R) 230.  (C5, L65 to C6, L10)
See also pertinent but not cited prior art:
i. Vestergaard (US 2002/0119776) teaches sending supplementary service messages between the user and network (eg. via the control channel) in Para #69:
ii.  Even Havinis et al. US 2002/0077116 teaches support for the network to collect information from the mobile (i.e from the SIM card) whereuopn the mobile sends the information via an USSD message, which reads on the limitation (Para #15 and also the Abstract and Para #38).
It would have been obvious to one skilled in the art at the time of the invention to modify the combination, such that encoding the telemetry application data as a supplementary service message OR calling party number (CPN), to provide means for the user to send telemetry data via USSD messaging.


As per claim 25, the rejection of claim 1 (see previous) teaches the claim limitations but is silent on 
wherein the encoder encodes the telemetry application data as a supplementary service message OR calling party number (CPN);
transmitting over a control channel,
The AAPA teaches sending data over a control channel (Para #9).
Alperovich et al. US 5,960,356 teaches that a mobile device can transmit application layer messages (ie. telemetry message, etc.) via a USSD message to the network over a control channel:
  	As an alternative, the mobile station may transmit an application layer message to inform the serving MSC/VLR 30/40 that the mobile station 100 has either entered or exited the designated home zone 200. Such application layer messages may include a conventional Short Message Service (SMS) or Unstructured Supplementary Service Data (USSD) message communicated over a Stand-alone Dedicated Control Channel (SDCCH). Similarly, the transmitted message includes data representing the designated home zone. An application module 225 associated with the serving MSC/VLR 30/40 then receives the transmitted application layer data, extracts the encapsulated home zone data, and stored at the register (R) 230.  (C5, L65 to C6, L10)
See also pertinent but not cited prior art:
i. Vestergaard (US 2002/0119776) teaches sending supplementary service messages between the user and network (eg. via the control channel) in Para #69:
ii.  Even Havinis et al. US 2002/0077116 teaches support for the network to collect information from the mobile (i.e from the SIM card) whereuopn the mobile sends the information via an USSD message, which reads on the limitation (Para #15 and also the Abstract and Para #38).
It would have been obvious to one skilled in the art at the time of the invention to modify the combination, such that wherein the encoder encodes the telemetry application data as a supplementary service message OR calling party number (CPN), to provide means for the user to send telemetry data via USSD messaging.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414